Atkinson, J.,
specially concurring. I concur in the ruling' announced in the fourth division of the opinion, but not in all that is said in the other divisions. The plaintiff’s right to a recovery was limited to the grounds of negligence alleged in the petition. These were in substance that the defendant was intoxicated “to such an extent” as to render him “careless and reckless,” and while in such condition driving his automobile at the reckless rate of speed of sixty miles per hour, and upon approaching a curve in the road, he did not slacken the speed, but continued, and the machine ran first from one side of the road to the other, and finally left the road and ran against an embankment, causing the plaintiff’s son, who was his guest, to be thrown from the machine and killed. These allegations, properly construed, mean that the injury was the result of the defendant’s recklessness in driving the machine, and that his recklessness was the result of his intoxication, thus making an unbroken chain of causal events or direct relation between defendant’s intoxication and the injury. Therefore, according to the allegations of the petition, intoxication of the defendant is made a basal element of negligence for which damages are sought to be recovered. Not only will the plaintiff be limited to the alleged grounds of negligence for recovery, but as the allegations, as against the plaintiff, amounted to admissions in judicio, the plaintiff would be estopped from denying them; and hence as against the plaintiff they are to be treated as true. In addition to such admissions there was uncontradicted evidence to the following effect: In the afternoon, between four and five o’clock, Berry, who was the person killed, was at a store at Buck-head, near Atlanta. The defendant, Powell, drove up to the store in his automobile. Powell was drinking to some extent. An engagement was made between them to go driving in the automobile. Before going they went into the rear end of the store and exchanged drinks from bottles which each had, Powell giving the first drink. Before they left the store, each of them, with a third person, took two drinks from a jug which Powell brought into the store. After this they proceeded to ride in a direction which led away from Atlanta. They stopped at a certain place where Powell proposed to get out, but Berry protested and urged that *705Powell “crank up” the machine and proceed with the ride, which he did. They finally went to the house of a man in the country, where Berry bought three quart bottles of whisky, from which they each drank at the house, and treated others who were present, and upon leaving in the automobile each had one of the bottles of whisky. Shortly thereafter, which was about eight o’clock at night, just before reaching the curve at which the catastrophe occurred, Berry insisted upon Powell taking another drink out of his bottle, which was done, and the bottle was returned to Berry. Upon rounding the curve, the injury occurred; and when Berry’s body was removed, it was found that he had a broken whisky bottle in his pocket. It thus appears, first, that the plaintiff’s son was a voluntary participant in the excursion which the two made about the country, and which lasted for several hours; second, that Berry, the deceased, participated in causing the defendant’s intoxication, by drinking with him and continuing the excursion while he was drinking the intoxicants, and by giving him whisky, the last drink being accepted by the defendant almost immediately before the catastrophe. Under these circumstances, the plaintiff’s son was obliged to know of the defendant’s intoxication, and that he had helped to bring it about. The chain of events connecting Berry with the result of the catastrophe was complete. This is all the more apparent when the dangerous character of the machine is considered, together with the necessity for skill and care in operating it. If Berry was also drunk, his drunkenness would not excuse his negligence or demeanor. If he was not drunk, for the greater reason should he have desisted from continuing the excursion and encouraging the intoxication and recklessness of the defendant. Under the circumstances in which he was a principal actor, ordinary care would have required Berry to desist. No reasonable mind could draw any other inference or conclusion from the undisputed evidence than that the excursion was dangerous from its inception, and that such an injury as occurred would probably result. Berry’s participation amounted to independent negligence, and showed an utter want of ordinary care, while within his own knowledge the negligence of the defendant was in progress.
In the Civil Code, § 4426, it is declared: “If the plaintiff by ordinary care could have avoided the consequences to himself *706caused by tbe defendant’s negligence, he is not entitled to recover. But in other cases the defendant is not relieved, although the plaintiff may in some way have contributed to the injury sustained.” It is also a doctrine of the common law that a plaintiff can not recover for a tort if the injury was done by his consent or was caused by his negligence. See Macon etc. R. Co. v. Johnson, 38 Ga. 409. In Western & Atlantic R. Co. v. Ferguson, 113 Ga. 708 (39 S. E. 306, 54 L. R. A. 802), Mr. Justice Cobb discussed at length the code sections which announce the above rules, and in the course of the opinion said: “If the plaintiff knows of the defendant’s negligence, and fails to exercise that degree of care and caution which an ordinarily prudent man would exercise under similar circumstances to prevent an injury which will result from such negligence, it is well settled that he can not recover. See Ga. R. Co. v. Neely, 56 Ga. 544; Central R. Co. v. Harris, 76 Ga. 508; Americus R. Co. v. Luckie, 87 Ga. 6 [13 S. E. 105]; Briscoe v. Railway Co., 103 Ga. 224, 227 [28 S. E. 638]; Central R. Co. v. Dorsey, 106 Ga. 826, 828 [32 S. E. 873]; Hopkins v. Railway Co., 110 Ga. 85, 88 [35 S. E. 307]. If the negligence of the defendant was existing at the time that the plaintiff was hurt, and he, in the exercise of that degree of care and caution which an ordinarily prudent person would exercise under similar circumstances, could have discovered the defendant’s negligence,’ and, when discovered, could by the exercise of a like degree of care have avoided the same, then he can not recover. See Atlanta R. Co. v. Loftin, 86 Ga. 43, 45 [12 S. E. 186]; Americus R. Co. v. Luckie, supra; Brunswick R. Co. v. Gibson, 97 Ga. 489, 497 [25 S. E. 484]; Cain v. R. Co., Id. 298 [22 S. E. 918]; W. & A. R. Co. v. Bradford, 113 Ga. 267 [38 S. E. 823], If at the time of the injury an ordinarily prudent person, in the exercise of that degree of care and caution which such a person generally uses, would have reasonably apprehended that the defendant might be negligent at the time when and place where the injury occurred, and, so apprehending the probability of the existence of such negligence, could have taken steps to prevent the injury, then the person injured can not recover, if he failed to exercise that degree of care and caution usually exercised by an ordinarily prudent person to ascertain whether the negligence which might have been reasonably apprehended really existed. See W. & A. R. Co. v. Bloom*707ingale, 74 Ga. 604, 611; Smith v. R. Co., 82 Ga. 801 [10 S. E. 111] ; Jenkins v. R. Co., 89 Ga. 756 [15 S. E. 655] ; Central R. Co. v. Attaway, 90 Ga. 657, 661 [16 S. E. 956]; Macon St. R. Co. v. Holmes, 103 Ga. 655 [30 S. E. 563] ; Lloyd v. R. Co., 110 Ga. 167 [35 S. E. 170]. If there is anything present at the time and place of the injury which would cause an ordinarily prudent person to reasonably apprehend the probability, even if not the possibility, of danger to him in doing an act which he is about to perform, then he must take such steps as an ordinarily prudent person would take to ascertain whether such danger exists, as well as to avoid the consequences of the same after its existence is ascertained; and if he fails to do this, and is injured, he will not be allowed to recover, if by taking proper precautions he could have avoided the consequences of the negligence of the person inflicting the injury.” When the principles reiterated by Mr. Justice Cobb as above are applied to the present case, it is clear, without further multiplying authorities, that a state of circumstances existed which so connected Berry with the causative negligence producing the injury that he could not recover. When the case was before this court on exception to a judgment overruling a demurrer (143 Ga. 59), it was held: “Where in a suit brought by a mother to recover for the tortious homicide of her son the petition alleges that the injuries to the son which resulted in his death were the result of the defendant’s driving his automobile at a dangerous and negligent rate of speed around the curve of a road, that the decedent was sitting on a back seat of the automobile and had no control or direction of the defendant, the driver and owner of the car, who was then under the influence of liquor to such an extent as to make him careless and reckless, and that in consequence of the carelessness and negligence of the defendant her son was killed by the overturning of the machine, there being nothing in the petition to show that the decedent himself was aware of the defendant’s intoxicated condition, the court properly 'overruled a general demurrer to the petition.” The clear inference was that the judgment overruling the demurrer would not have been affirmed if it had appeared upon the face of the petition that the plaintiff’s son was aware of defendant’s intoxicated condition. In Lynn v. Goodwin, 170 Cal. 112 (148 Pac. 927, 9 Neg. & Comp. Cas. Ann. 915), it was said: “While it is true that in general the-negligence of *708the driver of a vehicle is not imputable to a passenger so as to bar that passenger’s right of recovery, . . yet the conduct of the plaintiff in riding and in continuing to ride in an automobile when he must have known that the driver was intoxicated established independent negligence upon the plaintiff’s part, apart from the driver’s negligence, barring the right of recovery.” See also Brommer v. Pennsylvania R. Co., 179 Fed. 577 (103 C. C. A. 135, 29 L. R. A. (N. S.) 924); Christopherson v. Minneapolis etc. Ry. Co., 28 N D. 128 (147 N. W. 791, L. R. A. 1915A, 761). Where the evidence will admit an issue as to whether certain facts show negligence or want of ordinary care, the question is for the jury. But it is a mistake to hold under all circumstances, where the charge of negligence on the one hand, or want of ordinary care on the other, is made, that the question is for the jury. If the facts are undisputed and there is no basis for reasonable minds to differ as to the inferences or conclusions to be deduced therefrom, the question becomes one of law. Each case must stand upon its peculiar facts. Among cases holding the evidence insufficient to authorize submission of the ease to the jury, or a verdict for the plaintiff, are those collated in the excerpt, supra, from the opinion in W. & A. R. Co. v. Ferguson, supra. While the facts of these cases are different from those now involved, the cases sufficiently illustrate the rule above stated in regard to the right of the court to pass upon cases where as matter of law negligence or want of ordinary care is charged; and under the pleadings and evidence a verdict for the defendant was demanded.